MATITS OF K—
In DEPORTATION Proceedings
A-8272691

Decided by Board June 14,1961
Pardon—By United States High Commissioner for Germany—Construed as
executive pardon within section 241(b) of 1952 act.
General amnesty and pardon proclaimed by former United States High Commissioner for Germany relating to convictions and sentences imposed by
United States Military Government Courts prior to January 1, 1950, held
within intendment of section 241(b) of the 1952 Act and effective as an
executive pardon to alleviate consequences of deportation.
DEPORTABLE: Act of 1952—Section 241(a) (1) — Excludable at time of entry as
one convicted of crime under section 3 of the Act of Feb. 5,
•
1917, to wit, abortion.

BEFORE THE BOARD

DISCUSSION: Respondent's motion is before us urging withdrawal of an order providing for her deportation under section
241(a) (1) of the Immigration and Nationality Act (8 U.S.C.
1251(a) (1)) and termination of the proceedings. No exceptions
have been taken by the Immigration and Naturalization Service.
The respondent, a native of the Soviet Union, now stateless, female,

married, 62 years of age, last entered the United States as a displaced person for permanent residence in 1952. A warrant providing
for the alien's deportation, dated September 10, 1954, is outstanding. Deportability is predicated upon the respondent's conviction
in the United States Military District Court for the Eighth Judicial

District, Munich, Bavaria, Germany, on January 14, 1949, for the
crime of abortion in violation of paragraphs 218 and 47 of the
German Criminal Code. The respondent was sentenced to pay a fine
of 1,000 Deutsche marks (about $200). The crime, committed on
November 16, 1048, does involve moral turpitude.

Title 22 of the Code of Federal Regulations, section 42.91(a) (9)
(vii), provides in substance that an alien shall not be considered
ineligible to receive a visa under section 212(a) (9) of the Immigration and Nationality Act (8 U.S.C. 1182(a) (9)) by reason of a
conviction of a crime involving moral turpitude for which a full and
336

nconditional pardon has been granted by the President of the
Tnited States, by the Governor of a State, or by the former High
commissioner for Germany 1 The above-mentioned section was
Lmended to include the former High Commissioner for Germany
mbsequent to our denial on August 12, 1955, of respondent's motion
Similar to the one now before us.
The issue presented by respondent's motion is whether section 241
(b) of the Immigration and Nationality Act (8 U.S.C. 1251(b)) may
be interpreted as including within its provisions, a general amnesty
and pardon granted by the United States High Commissioner for
Germany. Section 241(b), supra, by its express terms provides a
waiver of the criminal charge set forth in section 241(a) (4) of the
Immigration and Nationality Act (8 U.S.C. 1251(a) (4)) "in the
case of any alien who has subsequent to such conviction been granted
a full and unconditional pardon by the President of the United
States or by the Governor of any of the several States."
The limiting provisions of section 241(b), supra, were designed by
Congress to eliminate the effectiveness of a legislative pardon (Matter of R—, 5 612 (B.I.A., 1954) ). Notwithstanding the fact that
Congress has manifested an express intention to grant exemption
from deportation only to those aliens who have obtained an executive pardon as distinguished from a legislative pardon, there are
instances in which the supreme e.ei:tttive power to pardon is not
vested in the Governor of a State or the President of the United
States.
Prior to statehood, the substantive law of the Territory of Hawaii
vested such power in the Territorial Governor appointed by the
President of the United States.' The supreme pardoning authority
in the State of Georgia is the State Board of Pardons and not the
Goverrior.3 Chapter 16, Article II, section 316, of the Revised
Statutes of Nebraska, 1943, designates the mayor of a first-class city
in Nebraska as the supreme pardoning authority in the case of a
conviction under a city ordinance of his municipality. We have held
that unconditional pardons granted by the Territorial Governor of
Hawaii, the Georgia State Board of Pardons, and the Mayor of
Scottsbluff, Nebraska, are effective pardons within the meaning of
-

1 Regulations promulgated by the Secretary of State are controlling with
respect to an alien's eligibility to receive a visa (8 11.8.C. 1104). They do
not control in matters concerned with the deportation or occlusion of an alien.
Regulations implementing these provisions of the immigration lows are the responsibility of the Attorney General (8 U.S.C. 1103(a)).
2 48 U.S.C. 531; 48 U.S.C. 1453.
s Constitution, State of Georgia, as amended in 1043 and ratified in 1945:
Title 5, sec. 1, par. XI. Sce also Georgia Code, Annotated, sec. 2-3011.

054377-63-2Z;

337

section 241(b) of the Immigration and Nationality Act.' We were
of the opinion that such pardons are "executive" pardons and, therefore, comply with the express intention of Congress.
The respondent herein was convicted at Munich, Bavaria, Germany, in January of 1949. Following the unconditional surrender
of the German High Command on May 7 and 8, 1945; the United
States, by formal declaration on June 5, 1945, assumed supreme authority over that portion of Germany which includes Munich. During the period June 5, 1945, until the effective date of the Occupation
Statute, September 21, 1949, the supreme authority in the United
,States Zone of Occupation was exercised by the Military Governor
and Commander-in-Chief of the United States Zone of Germany.'
Upon termination of the Military Government of the United States
Zone of Germany the supreme authority of the United States Zone
was vested in the United States High Commissioner for Germany by
Executive Order No. 10062, dated June 6, 1949. (See Federal Register, Vol. 14, No. 108, at p. 2965, June 7, 1949.) Executive Order
No. 10062 proclaims, inter alia, "The United States High Commis-

sioner for Germany . . . shall be the supreme United States authority
in Germany." The Charter of the Allied High Commission for
Germany provides in Chapter V, par. 2 (g), inter alia, that the United
States High Commissioner "shall be responsible to his government
.. (for) . . . control of the care and treatment in German prisons
of persons charged before or sentenced by the courts or tribunals
of the occupation authorities (Military Government), over the
carrying out of sentences imposed on them and over questions of
amnesty, pardons or release in relation to them." 5
Pursuant to the aforestated authority, the former High Commissioner for Germany, on January. 6, 1955, proclaimed a general
amnesty and pardon for all persons convicted prior to January 1,
1950, of offenses other than "war crimes" in a United States Military Government Court for Germany, provided the sentence imposed
for such offense consisted of a term of imprisonment not exceeding
six months or -a fine not exceeding 1,000 Deutsche marks. The respondent's conviction comes within this proclamation of the United
States High Commissioner for Germany.
4 Matter of T—, E-050477, 6-214, E.T.A., July 19, 1954 (unconditional pardon
granted by the Governor of Hawaii) ; Matter of D—, 7-476, B.I.A., May 28,
1957 (unconditional pardon granted by the Georgia Board of Pardons) ; Matter
of C—R--, 8-59, B.I.A., June 25, 195 (unconditional pardon granted by the
Mayor of Scottsbluff, Nebraska, in the case of a conviction under a city ordinance
of his mivaicipality).
See, ,History of the Allied High Commission for Germany, Chapter 1, ResearclA3 roJect No. 107—December 1950—published by the Historical Division,
Otnue of the Executive Secretary, U.S. High Commissioner for Germany, 1951.
TOxt of the Charter of the Allied High Commission for Germany is found in
Pp. 108 through 116.
338

We conclude, therefore, that Executive Order No. 10062 and the
Charter of the Allied High Commission for Germany 6 designates
the United States High Commissioner for Germany as the supreme
pardoning authority for convictions and sentences imposed by the
United States Military District Court for the Eighth Judicial District while that court was under the control of the Military Government of the United States for Germany. The amnesty here under
consideration is an unconditional executive pardon within the meaning of section 241 (b) of the Immigration and Nationality Act. Upon
reconsideration we find that the respondent is not deportable under
section 241(a) (1) of the Immigration and Nationality Act (8 U.S.C.
1251(a) (1) ), as an alien excludable at the time of entry under
section 3 of the Act of February 5, 1917 (now 8 U.S.C. 1182(a) (9)).
An appropriate order terminating the proceedings will be entered.
ORDER: It is ordered that the warrant and order of deportation
dated September 10, 1954, be and the same are hereby withdrawn.
Proceedings under the warrant of arrest dated March 23, 1953, are
hereby terminated.
Executed by representatives of the United States Government at Paris,
France, on June 16, 1949.

339

